tcmemo_2012_128 united_states tax_court armando rios petitioner v commissioner of internal revenue respondent docket no filed date p failed to timely file tax returns for his and tax years r prepared substitutes for returns and issued notices of deficiency determining p had received unreported income and was liable for income_tax deficiencies and additions to tax under sec_6651 and and held respondent’s determinations are sustained isauro a villarreal for petitioner kimberly a santos for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies and additions to tax respondent determined for petitioner’s and tax years after concessions by petitioner the issues remaining for decision are whether petitioner is entitled to gambling loss deductions claimed for the and tax years whether petitioner is entitled to business_expense deductions claimed for the and tax years whether petitioner is entitled to exclude cancellation_of_indebtedness_income received during the tax_year and whether petitioner is entitled to exemptions in excess of those respondent allowed for the years at issue 1petitioner has conceded that to the extent it is determined that there is a deficiency in income_tax for any of the years at issue he is liable for the additions to tax under sec_6651 and and unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in california at the time he filed his petition petitioner did not timely file tax returns for the and tax years thereafter respondent on date prepared substitutes for returns pursuant to sec_6020 and issued petitioner a notice_of_deficiency dated date showing the following income_tax deficiencies and additions to tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure to be determined to be determined to be determined dollar_figure big_number big_number on date respondent received from petitioner form sec_1040 u s individual_income_tax_return for the and tax years which were all signed by petitioner in each of the form sec_1040 petitioner reported the gross_income determined for the respective year in respondent’s notice_of_deficiency petitioner then claimed gambling loss deductions and state_income_tax deductions on schedules a itemized_deductions other business_expense deductions on schedules c profit or loss from business and exclusions from income zeroing out his reported taxable_income petitioner also conceded by stipulation that he was liable for unreported income for the and tax years in the amounts respondent determined and reported on petitioner’s late-filed form sec_1040 for the 2although the record is unclear respondent apparently determined petitioner had two businesses the income from and expenses for which should be reported on schedule c profit or loss from business schedules c-1 and c-2 for the tax_year respondent determined petitioner had dollar_figure of gambling winnings dollar_figure of schedule c-2 gross_receipts and dollar_figure of schedule c-1 gross_receipts from cash transaction funds for the tax_year respondent determined petitioner had dollar_figure of schedule c-1 gross_receipts from cash transaction funds for the tax_year respondent determined petitioner had dollar_figure of gambling winnings dollar_figure of schedule c-1 gross_receipts from cash transaction funds and dollar_figure of cancellation_of_indebtedness_income on his form_1040 petitioner reported dollar_figure of gambling income which is the sum of dollar_figure and dollar_figure while petitioner did not report cancellation_of_indebtedness_income on his form_1040 he attached form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment on which he claimed a reduction of tax_attributes due to discharge_of_indebtedness income of dollar_figure and tax years the record in this case is sparse consisting solely of a stipulation of settled issues filed date and a stipulation of facts filed date with four attached exhibits the stipulation of settled issues is now denominated exhibit 4-j petitioner did not submit an initial brief discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner in certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof petitioner has conceded he received income which he failed to timely report leaving the main issue in this case to be whether he is entitled to offsetting deductions claimed on his three late-filed form sec_1040 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any 3for the tax_year respondent determined petitioner had dollar_figure of schedule c-2 gross_receipts and dollar_figure of schedule c-1 gross_receipts from cash transaction funds petitioner did not submit a form_1040 for the tax_year claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction and show that they have met all requirements as well as to keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 sec_1_6001-1 income_tax regs i gambling loss deductions petitioner conceded on the basis of forms w-2g certain gambling winnings that he received dollar_figure and dollar_figure of gambling winnings for the and tax years respectively the issue is whether petitioner is entitled to offset this income with gambling loss deductions of dollar_figure and dollar_figure claimed for the and tax years respectively in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from gambling transactions sec_165 sec_1_165-10 income_tax regs see also 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 briseno v commissioner tcmemo_2009_ to establish entitlement to a deduction for gambling_losses the taxpayer must prove the losses sustained during the taxable_year mack v commissioner f 2d big_number 6th cir aff’g tcmemo_1969_26 see also mayer v commissioner tcmemo_2000_295 aff’d 29_fedappx_706 2d cir the commissioner has suggested that gamblers regularly maintain a diary supplemented by verifiable documentation of gambling winnings and losses see revproc_77_ 1977_2_cb_538 petitioner did not testify and if he did keep a diary or log it was not provided to this court the only evidence of petitioner’s claimed gambling_losses is exhibits 2-j and 3-j exhibit 2-j consists of two pages each page containing a date a series of numbers petitioner’s name and address and an amount of money the exhibit does not contain the name of a casino there are no headings depicting what the amounts of money represent and the entire document is apparently six pages long although the court was provided only with the first two pages exhibit 3-j is five pages long each page representing a different year the name table mountain casino is present on each page along with different columns for slot activity table activity and total activity there is a disclaimer at the bottom of each page stating this win loss statement reflects the estimated win and or loss provided from the casino management system for the win loss statement shows gambling winnings of dollar_figure and gambling_losses of dollar_figure for a net_loss of dollar_figure for the win loss statement shows gambling winnings of dollar_figure and gambling_losses of dollar_figure for a net_loss of dollar_figure 4if the table mountain casino exhibit 3-j is accurate as to winnings of dollar_figure for petitioner must have had a lot of winnings not reported on forms w-2g in in order to have total winnings for per form w-2g of only dollar_figure form w-2g states the payer must furnish a form w-2g to you if you receive dollar_figure or more in gambling winnings from bingo or slot machines dollar_figure or more in proceeds the amount of winnings minus the amount of the wager from keno more than dollar_figure in winnings reduced by the wager or buy- in from a poker tournament dollar_figure or more in gambling winnings except winnings from bingo keno slot machines and poker tournament and the payout is at least times the amount of the wager or any other gambling winnings subject_to federal_income_tax withholding small winnings are not reported on form w-2g but are nevertheless taxable estimates of these winnings may also be tracked by a casino’s management system which may inter alia monitor members and slot club card activities the net effect for is that per petitioner’s and respondent’s joint exhibit 3-j petitioner’s taxable winnings would be dollar_figure for but petitioner is being taxed on only dollar_figure therefore in effect respondent has allowed gambling_losses of dollar_figure for ie dollar_figure of winnings - dollar_figure of reported winnings dollar_figure while this is considerably less than the exhibit 3-j estimated loss of dollar_figure it is not inappropriate here under the cohan_rule where estimates are to bear heavily against the taxpayer who has caused the problem by his failure to keep the records required by sec_6001 sec_1_6001-1 income_tax regs and revproc_77_29 1977_2_cb_538 as to joint exhibit 3-j shows table mountain casino’s estimate of dollar_figure of total winnings petitioner’s form w-2g reported winnings continued as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may where there is credible_evidence on which an estimate may be made estimate the amount of the deductible expense this court may then allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 in these instances the court may make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite we regard it as a virtual certainty that petitioner playing a game of chance frequently over the course of several years placed many losing bets in addition to his winning ones see briseno v commissioner tcmemo_2009_67 allowing taxpayer gambling_losses on the virtual certainty that she placed many losing bets during her years of playing slot machines however there is nothing in the record on which we can make an estimate of petitioner’s gambling_losses exhibit 3-j shows gambling_losses of dollar_figure and dollar_figure for the and tax years continued of dollar_figure this evidences to the court that petitioner had winnings from casinos other than table mountain casino about which there is nothing in the record respectively however the document itself says that it is only an estimate and importantly while exhibit 3-j shows gambling winnings of dollar_figure for the tax_year petitioner conceded and respondent accepted that he received only dollar_figure in gambling winnings for the tax_year petitioner could have testified or filed an initial brief and explained what went on with his gambling winnings and losses but he chose not to accordingly we sustain respondent’s determination on this issue ii business_expense deductions on schedule c attached to his form_1040 petitioner reported money transfers as his principal business or occupation and reported dollar_figure in gross_receipts or sales and dollar_figure in other income he then claimed a dollar_figure deduction for other expenses explained as money transfers to rios sons farm labor service on schedule c attached to his form_1040 petitioner reported other income of dollar_figure and claimed a deduction of dollar_figure he again listed money transfers as his business or 5as stated we regard it as a certainty petitioner incurred some gambling_losses in other cases where the irs allowed some gambling_losses we have disallowed gambling_losses in excess of those allowed we wish this case were the same but unfortunately respondent allowed no losses and we have no basis on which to estimate them see hardwick v commissioner tcmemo_2007_359 disallowing taxpayer losses in excess of dollar_figure already allowed by the irs profession and again the claimed deduction was for transfers to rios sons farm labor service sec_162 allows deductions for ordinary and necessary business_expenses a business_expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business see 320_us_467 308_us_488 the claimed deductions were from and money transfers to rios sons farm labor service there is no evidence in the record that shows these transfers would be ordinary and necessary business_expenses or that the money was actually transferred even if the expenses could be said to be ordinary and necessary there is absolutely nothing in the record to substantiate the claimed deductions see vanicek v commissioner t c pincite accordingly we sustain respondent’s determination iii cancellation_of_indebtedness_income petitioner received dollar_figure of cancellation_of_indebtedness_income related to his residence for the tax_year on form_982 attached to his form_1040 he reported the dollar_figure of cancellation_of_indebtedness_income should be excluded from income and that the basis in his principal_residence was being reduced by this amount sec_61 provides the general_rule that gross_income includes income from cancellation of indebtedness the includable amount is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir aff’g tcmemo_1992_673 the income is recognized in the year the cancellation occurs 65_tc_511 sec_108 contains an exception on the basis of the form_982 attached to petitioner’s form_1040 it appears he is arguing that sec_108 and h applies and that the cancellation_of_indebtedness_income is excluded from income sec_108 currently provides gross_income does not include any amount which would be includable in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the indebtedness discharged is qualified_principal_residence_indebtedness and sec_108 then provides special rules relating to qualified_principal_residence_indebtedness however sec_108 and h did not exist in it was added by the mortgage forgiveness debt relief act of pub_l_no sec_2 and b stat pincite and applies only to discharges of indebtedness on or after date therefore this exception cannot apply to petitioner’s taxable_year cancellation_of_indebtedness_income and accordingly we sustain respondent’s determination on this issue iv standard_deduction and personal_exemption with the overall exception of a state_income_tax deduction for the only itemized_deductions petitioner claimed for any year at issue here were gambling loss deductions there is no evidence to support a state_income_tax deduction and petitioner is therefore not entitled to one the result is that petitioner is not advantaged by claiming itemized_deductions in lieu of the standard_deduction for any of the years at issue on petitioner’s form sec_1040 for his and tax years he claimed one exemption for himself on brief respondent states that petitioner has presented no evidence to show that he is entitled to a dependent_exemption and argues that he should not be allowed any exemptions in excess of the amounts allowed by respondent for the taxable years at issue while we agree with respondent that petitioner is entitled to only one exemption per year for all years at issue we find it 6the form_982 attached to petitioner’s form_1040 was not the version of form_982 apparently petitioner used the version of form_982 curious that respondent addresses this issue considering petitioner never claimed he was entitled to more than one exemption per year the court has considered all of petitioner’s and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
